               Case: 18-3178                   Document: 8       Filed: 10/15/2018       Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




                                                         ORDER
 October 15, 2018

By the Court:


                                         CITY OF EVANSTON, et al.,
                                         Plaintiffs - Appellees

                                         v.
 No. 18-3178

                                         JEFFERSON B. SESSIONS III, Attorney General of the
                                         United States,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 1:18-cv-04853
 Northern District of Illinois, Eastern Division
 District Judge Harry D. Leinenweber

Upon consideration of the JOINT MOTION TO HOLD APPEAL IN ABEYANCE, filed
on October 12, 2018, by counsel for the parties,

IT IS ORDERED that the joint motion to hold appeal in abeyance is GRANTED. The
parties shall file status reports regarding the proceedings in the district court by
January 14, 2019.




 form name: c7_Order_BTC(form ID: 178)
